Citation Nr: 1606827	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected tinea pedis and pyodermas of the feet.  

2. Whether a September 2014 reduction in rating from 60 percent to 10 percent for coronary artery disease (CAD), status post myocardial infarctions, stent placement, and three-vessel coronary artery bypass grafting (CABG) is proper, including entitlement to an increased rating.

3. Entitlement to service connection for peripheral vascular disease of bilateral lower extremities (claimed as swelling of the ankles). 

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

5. Entitlement to service connection for lipomas.  

6. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and September 2014 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issues of whether a September 2014 reduction in rating from 60 percent to 10 percent for CAD, status post myocardial infarctions, stent placement, and three-vessel CABG is proper, including entitlement to an increased rating, and entitlement to a TDIU since December 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's service-connected tinea cruris and pyoderma of the feet affects less than 5 percent of the entire body and does not require any use of systemic therapy.

2. The Veteran's peripheral vascular disease is not related to service.  

3. The Veteran's peripheral neuropathy of the bilateral lower extremities did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein.

4. The Veteran does not have a current diagnosis of lipomas.  

5. Prior to August 29, 2010, the Veteran's total combined disability rating was 40 percent for the following service-connected disabilities: PTSD (30 percent); tinnitus (10 percent); CAD status post myocardial infarctions, stent placement, and three-vessel CABG (10 percent); bilateral hearing loss (noncompensable); and tinea pedis and pyoderma of the feet (noncompensable).   

6. From August 30, 2010, to November 30, 2014, the Veteran's total combined disability rating was 80 percent for the following service-connected disabilities: PTSD (30 percent); tinnitus (10 percent); CAD status post myocardial infarctions, stent placement, and three-vessel CABG (60 percent); bilateral hearing loss (noncompensable); and tinea pedis and pyoderma of the feet (noncompensable). 


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for service-connected tinea cruris and pyoderma of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7813-7806 (2015).

2. The criteria for service connection for peripheral vascular disease of bilateral lower extremities (claimed as swelling of the ankles) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).

4. The criteria for service connection for lipomas are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for entitlement to a TDIU from October 17, 2006, to August 29, 2010, are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

6. From August 30, 2010, to November 30, 2014, a total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed tinea pedis and pyoderma of the feet in August 2007.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claims for peripheral vascular disease, peripheral neuropathy, and lipomas  As discussed below, there is no medical or other competent evidence suggesting a nexus between a peripheral vascular disease, peripheral neuropathy, and lipomas and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran avers his service-connected tinea pedis and pyoderma warrants a compensable rating.  Specifically, he notes in his August 2008 notice of disagreement that he suffered with this condition for years and his feet and legs are still disfigured to the point where he was unable to wear shorts due to the scars. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has been assigned a noncompensable evaluation under Diagnostic Code 7813-7806 for his service-connected tinea cruris and pyoderma, effective October 17, 2006.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be built up, meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  

Diagnostic Code 7806 is rated by analogy under the criteria for dermatitis or eczema.  See 38 C.F.R. § 4.118.  Dermatitis or eczema is to be rated either under Diagnostic Code 7806 or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  Thus, consideration of the appropriateness of an evaluation under Diagnostic Codes 7800-7805 will include consideration of both the pre-and post-2008 regulations.

Under Diagnostic Code 7806, a noncompensable (0 percent) evaluation is assigned for less than 5 percent of the entire body or of exposed areas affected and no more than topical therapy required the past 12-month period.  A 10 percent evaluation is assigned for at least 5 percent but less than 20 percent of the entire body or of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned for 20 to 40 percent of the entire body or of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned for more than 40 percent of the entire body or of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

A November 2006 VA treatment record found examination of the Veteran's skin revealed no rashes, wounds, or lesions.  

The Veteran was first examined in conjunction with this claim in August 2007.  The Veteran reported he had a fungal infection and boils once every two or three years.  He had this problem with his feet during the summer.  Whether he treated the condition with antibiotic ointment or whether he left the condition untreated, it would last for one to two months and subsided with the onset of winter.  The last time he had a fungal infection and boils on his feet was last year.  There was no infection this year.  Upon examination, his feet were normal; no ulcers, no areas of skin breakdown, no dermatitis, no infections, and no boils, pyoderma, or evidence of tinea pedis.  The examiner opined that the Veteran had a history of tinea pedis and pyoderma of the feet and the Veteran's feet were normal at this time.  

A September 2007 VA outpatient treatment record found physical examination of the Veteran's skin revealed it was normal.  

During a VA general examination in March 2011, the examiner noted the Veteran reported he had jungle rot which had exacerbations intermittently.  The examiner noted the Veteran had no tattoos and surgical scars on his right leg and sternum.  He further found no left or right foot symptoms and there were no flare-up of a foot disease.  Skin examination revealed no type of skin abnormality.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable disability for his service-connected tinea cruris and pyoderma of the feet.  The medical evidence does not show any use of systemic therapy at any point throughout the appeals period, nor does the Veteran claim such.  Further, there are no findings that the Veteran's tinea cruris and pyoderma affected at least 5 percent of his entire body or exposed areas.  Indeed, both the August 2007 and March 2011 examinations found the Veteran's skin was normal.  Moreover, a November 2006 VA treatment record found examination of the Veteran's skin revealed no rashes, wounds, or lesions and a September 2007 VA outpatient treatment record found physical examination of the Veteran's skin revealed it was normal.  

Although the Veteran avers in his October 2009 substantive appeal that the August 2007 VA examination was incomplete because the VA examiner did not examine his feet or legs, the Board finds his bare assertions to be insufficient.  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.

The Board finds the presumption of regularity on behalf of VA has not been rebutted in the present case.  Indeed, the August 2007 VA examiner found the Veteran's feet were normal, there were no ulcers, no areas of skin breakdown, no dermatitis, no infections, and no boils, pyoderma, or evidence of tinea pedis.  Additionally, this finding is consistent with all other medical findings in the record, to include November 2006 and September 2007 VA treatment records and March 2011 VA general examination, which found no evidence of skin abnormalities. 

The Board has also reviewed the remaining diagnostic codes and finds that none are applicable.  As the Veteran's skin disability affects his feet, an evaluation based on disfigurement of the head, face, or neck under either the pre or post-2008 versions of Diagnostic Code 7800 is not appropriate.  Similarly, his skin condition is not akin to an unstable, painful, or deep scar and does not cause limitation of motion.  Although the Veteran asserts his feet and legs are disfigured to the point where he is unable to wear shorts due to scars, the Board notes there is no indication in the medical evidence that the Veteran has scars on his feet and the Veteran has not claimed such exists.  There is also no evidence of any other symptoms to warrant an increased rating under any other skin-related diagnostic code.  As such, an increased rating cannot be assigned under any alternative pre-or post-2008 skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7833 (2015). 

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warrants other than the currently assigned noncompensable rating throughout the appeal period.  There is no evidence in the record that the Veteran uses intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a duration of less than six weeks during the past 12-month period to warrant a higher 10 percent rating.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating for tinea cruris and pyoderma of the feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his tinea pedis and pyoderma of the feet are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such organic diseases of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(a) (6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Peripheral Vascular Disease of the Bilateral Lower Extremities

The Veteran asserts he is entitled to service connection for peripheral vascular disease of the bilateral lower extremities.  Specifically, noting in his October 2006 claim that he had swelling in his ankles that began in November 1968.  He further avers in his August 2008 notice of disagreement that he had swelling in both ankles and right leg.  

The Board acknowledges that VA has also created a presumption of service connection for ischemic heart disease, including coronary artery disease, as found to be potentially due to herbicide exposure.  However, it is important to note that peripheral vascular disease does not constitute ischemic heart disease as defined for the purposes of entitlement to VA benefits.  Ischemic heart disease has explicitly been found not to include hypertension or peripheral manifestations of arteriosclerosis such as the presently claimed peripheral vascular disease.  38 C.F.R. § 3.309(3), Note (3) (effective August 31, 2010).  Nonetheless, adjudication will proceed with regard to the issue presently on appeal, considering all other relevant theories of entitlement.

Medical records reveal the Veteran was diagnosed with peripheral vascular disease.  See November 1996 private treatment record noting the Veteran had a past history of peripheral vascular disease and December 1997 private treatment record noting a diagnosis of peripheral vascular disease with claudication.  Therefore, the presence of a current disability is established.  However, as will be discussed below, the remaining elements of service connection are not met.

Service treatment records note the Veteran reported cramping in his legs in his October 1969 report of medical history.  His October 1969 separation examination was negative for any vascular system abnormalities, treatments, or complaints.  

A November 2003 private treatment record notes the Veteran reported he had peripheral vascular disease that dated back to seven or eight years ago.  A March 2011 general VA examination notes the Veteran had a diagnosis of peripheral vascular disease; date of onset was 1996.  The Veteran reported that in 1996 he had a claudication of the right calf and had his first vascular surgery on his right leg.  Since 2003, he has had several peripheral vascular operations on his arteries of the right leg.  

After a full review of the record, the Board finds that the claim must be denied.

The Board recognizes that the Veteran noted on his October 1969 report of medical history that he had cramps in his legs; however, his October 1969 separation examination was negative for any vascular system abnormalities, treatments, or complaints.  Additionally, although the Veteran asserts he has peripheral vascular disease that began in-service, the Veteran is not competent to conclude that his noted leg cramps in-service developed into peripheral vascular disease.  Determinations of the etiology of a vascular condition are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  The Veteran is not competent to address complex medical questions at issue in the instant claim.

Additionally, the Board does not find the Veteran credible to assert that his peripheral vascular disease began in or was the result of service.  The Veteran noted in a November 2003 private treatment record that his peripheral vascular disease dates back to seven or eight years ago and reported during his March 2011 VA general examination that the date of onset of peripheral vascular disease was 1996.  Moreover, the Veteran filed his initial claim for VA disability benefits in October 2006, over 36 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds there is no medical or other competent evidence suggesting a nexus between peripheral vascular disease and service, or any evidence that would warrant obtaining a medical nexus opinion.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

As the Veteran's peripheral vascular disease was not found to have begun in service or is otherwise related to service, service connection for peripheral vascular disease must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran claims he is entitled to service connection for peripheral neuropathy of the bilateral lower extremities.  Specifically, noting in his October 2006 claim that his peripheral neuropathy began in November 1968. 


Medical records reveal the Veteran complained of numbness, pain, and some pins and needle burning of the right lower extremity.  He was diagnosed with peripheral neuropathy.  See September 2003 private treatment record in which the Veteran complained of numbness and pain in his right leg and November 2009 private treatment record in which the Veteran complained of some pins and needle burning and was diagnosed with peripheral neuropathy.  Therefore, the presence of a current disability is established.  However, as will be discussed, the remaining elements of service connection are not met.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of neuropathy, including feelings of pins or numbness in his legs during active duty service.  Instead, his October 1969 separation examination found his lower extremities were in normal condition.  Therefore, service treatment records do not reflect the Veteran developed peripheral neuropathy during his active duty service.

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that neuropathy is included on the list of exclusive list of diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2 (2015).

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2015).

In this case, the evidence does not establish the Veteran's developed peripheral neuropathy manifest to a degree of 10 percent within one year of his January 1970 separation from active duty service or is related to active duty service in any way.  

First, the Veteran filed his initial claim for VA disability benefits in October 2006, over 36 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the claims file does not include any other medical records which reflect the Veteran sought any treatment for complaints of neuropathy within one year of his separation from active duty service and the Veteran has not asserted such.  Instead, a December 1997 private treatment record notes the Veteran's neurological examination was grossly intact and a July 1998 private treatment record notes the Veteran had no neurologic complaints.  Therefore, presumptive service connection for peripheral neuropathy based on continuity of symptomatology is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Service treatment records reveal no treatment or complaints regarding peripheral neuropathy of the bilateral lower extremities or any neurological complaints.  The report of examination at service separation reveals normal clinical findings for the neurological system.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

There is no medical opinion that purports to relate the claimed disorder to service or to presumed herbicide exposure in service.  While the Veteran has asserted that his peripheral neuropathy is related to service, his opinion is not competent evidence.  Determinations of the etiology of a neuropathy condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 09 (2007).  The Veteran is not competent to address complex medical questions at issue in the instant claim.

The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorder to service or to presumed herbicide exposure in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In sum, the Board finds the elements of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.





Lipomas

The Veteran avers he is entitled to service connection for lipomas.  Specifically, noting in his October 2006 claim that he had fatty lumps in his legs and arms that began in 1968.  

Service treatment records are silent for any complaints, diagnosis or treatment for lipomas.  

A November 2005 private treatment record notes the Veteran had "contractures of the left fifth finger and fourth finger with the nodules in the proximal aspect of the left finger."  The Veteran did not recall when he developed this and did not recall having the lump there in the past.  An April 2008 private treatment record notes the Veteran was concerned about a small lump in his left mid-thigh.  March 2011 general VA examination notes no abnormalities of the skin were found.  There is no indication the Veteran has been diagnosed with lipomas.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

IV. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his December 2009 application for increased compensation based on unemployability he asserts his heart and leg prevent him from securing or following substantially gainful employment.  He notes he worked for the Norfolk Southern Railroad from August 1981 until April 2002.  He completed two years of college.  In his January 2010 request for employment information, he notes he worked as a signal manager and terminated his employment due to his disability.  In his August 2010 application for increased compensation based on unemployability he asserts his heart, leg, and hearing prevent him from securing or following substantially gainful employment.  He further avers in a March 2011 statement that he is unable to work due to his heart condition, posttraumatic stress disorder (PTSD), loss of hearing, and tinea pedis.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.



Service connection has been established for PTSD (30 percent), tinnitus (10 percent), CAD status post myocardial infarctions, stent placement, and three-vessel CABG (10 percent), bilateral hearing loss (noncompensable), and tinea pedis and pyoderma of the feet (noncompensable), for a combined evaluation of 40 percent from October 17, 2006, to August 29, 2010.  From August 30, 2010, to November 30, 2014, the RO increased his rating for CAD to 60 percent, giving him a combined evaluation of 80 percent.  The period since December 1, 2014, is addressed in the remand below.  

For the period from October 17, 2006, to August 29, 2010, the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The evidence of record reflects that a November 2003 private treatment record notes the Veteran had severe peripheral vascular disease and notes "I concur with Dr Deschner as far as his inability to perform his normal occupation with the railroad."  Additionally, the record notes that as far as fine motor skills in the upper extremities, there would be no limits and there does not appear to be any limits to seeing, hearing, or speaking.  It further notes that "due to his vascular situation, decreased strength in the lower extremities, and his cardiac condition, I would avoid unprotected heights and exposure to extremes in temperature and humidity."  An August 2007 VA psychiatric evaluation found the Veteran's PTSD symptoms appear to have only a mild effect on the Veteran's psychosocial functioning.  An August 2010 VA heart examination found the Veteran's effects on usual occupation and resulting work problems from his service-connected CAD were lack of stamina and fatigue.  Effects on occupational activities were lack of stamina, weakness, and fatigue.  

The Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone warrant referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  While the November 2003 private treatment record notes that the Veteran is unable to perform his normal occupation with the railroad, and that "due to his vascular situation, decreased strength in the lower extremities, and his cardiac condition, I would avoid unprotected heights and exposure to extremes in temperature and humidity," the record also notes that as far as fine motor skills in the upper extremities, there would be no limits and there does not appear to be any limits to seeing, hearing, or speaking.  

In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities alone.  

Therefore, the claim for entitlement to a TDIU rating must be denied for the period from October 17, 2006, to August 29, 2010.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied for this time period.  

For the period from August 30, 2010, to November 30, 2014, the Veteran meets the schedular TDIU criteria.  The evidence of record reflects that a March 2011 VA general examination found the effects on the Veteran's usual occupation and resulting work problems from his service-connected CAD were he was "assigned different duties."  Effects on occupational activities were lack of stamina, weakness, and fatigue.  The examiner further opined that:

The Veteran would not be precluded from performing sedentary work up to and including moderately physical work based solely on his cardiac status.  He had previously been given an estimated METS level of 3-5 based on his answers to questions regarding symptoms resulting from physical activity.  However, the echocardiogram gives more objective evidence of the physical capacity of the heart, with the normal ejection fraction of 65% and lack of wall motion abnormalities. 

The same March 2011 examiner also opined that the Veteran's non-service connected peripheral vascular disease "precludes him from maintaining any type of physical or sedentary employment and is a progressive condition that is not expected to improve substantially."  

A March 2011 VA audiological examination found the Veteran's service-connected bilateral hearing loss and service connected tinnitus impacted his occupational activities due to hearing difficulty.  The examiner further opined that the Veteran had some "difficulty understanding speech in background noise and in group situations.  He also states that he increases the volume on the television and the telephone.  However, the hearing loss and tinnitus alone should not significantly impact his employability."  

A March 2011 VA psychiatric evaluation notes the Veteran's service-connected PTSD does not affect his ability to engage in physical and sedentary employment.  The examiner explained that the Veteran reported good psychosocial functioning and his overall symptoms levels are at a mild level.  "The veteran had a long employment history which he reports ended due to physical disabilities rather then mental disability."  A June 2014 VA ischemic heart disease examination notes the Veteran's ischemic heart disease impacts his ability work, noting the "Veteran is retired but claims he is too weak to carry out his daily usual activities such as long walks, yard work."

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities warrant a grant of TDIU on a schedular basis for the period from August 30, 2010, to November 30, 2014.  A March 2011 VA general examination found the effects on occupational activities from CAD were lack of stamina, weakness, and fatigue.  The June 2014 VA examiner found the Veteran's ischemic heart disease impacted his ability to work, as the examiner explained this was because the Veteran claimed he was too weak to carry out his daily usual activities such as long walks, yard work.  

Therefore, for the period from August 30, 2010, to November 30, 2014, the Board finds the criteria for TDIU has been met.  










							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to a compensable disability rating for service-connected tinea pedis and pyodermas of the feet is denied.  

Entitlement to service connection for peripheral vascular disease of bilateral lower extremities (claimed as swelling of the ankles), is denied.  

Entitlement to service connection for neuropathy of the bilateral lower extremities is denied. 

Entitlement to service connection for lipomas is denied.  

The claim of entitlement to a TDIU for the period from October 17, 2006, to August 29, 2010, is denied.  

The claim of entitlement to a TDIU for the period from August 30, 2010, to November 30, 2014, is granted.  


REMAND

In September 2014 the RO rendered a rating decision reducing the rating from 60 percent to 10 percent for CAD (status post myocardial infarctions, stent placement, and three-vessel CABG) to include entitlement to an increased rating, which was timely disagreed by the Veteran in February 2015.  However, the RO did not issue a statement of the case on this issue.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for this issue only if the Veteran perfects appeals in a timely manner.

Also, the separate issue of entitlement to TDIU since December 1, 2014, is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also furnish the Veteran with a Statement of the Case for the issue of whether a September 2014 rating reduction in rating from 60 percent to 10 percent for CAD, status post myocardial infarctions, stent placement, and three-vessel CABG is proper, including entitlement to an increased rating. 

2. After completing the above, and any other development deemed necessary, readjudicate the TDIU claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


